Title: From George Washington to Henry Clinton, 16 October 1780
From: Washington, George
To: Clinton, Henry


                  
                     Sir
                     Head Quarters Octor 16th
                     1780
                  
                  I have received your two letters of the 9th and 13th.
                  On the same principle upon which that of the 9th is founded, it
                     has been my endeavour to conduct the correspondence between us on the terms
                     which politeness and the nature of the intercourse demanded. In the affair to
                     which you allude, I persuade myself all the attentions were observed, which the
                     peculiarity of the circumstances would justify.
                  In my letter of the 6th Ulto I barely made an inquiry about the
                     persons who are the subject of it: I stated no particular report much less the
                     one you mention of a supposed plot for the destruction of Charles Town, which I
                     cannot but believe will on investigation appear as ill founded, as it does to
                     me in the present situation of things, improbable. I wish I could agree in
                     opinion with you on the spirit which actuates your Officers in Southern
                     command; but, I must conceive the inclosed intercepted letters of Lord
                     Cornwallis and Lord Rawdon breathe a very different temper. They not only
                     profess a flagrant breach of the capitulation of Charles Town and a violation
                     of the laws of nations; but under whatever forced description the unhappy
                     objects of the severity are placed it is in a form and carried to an extreme at
                     which humanity revolts. I flatter myself you will interpose your authority and
                     influence to prevent a prosecution of measures, which cannot fail to aggravate
                     the rigors of War and involve the most disagreeable consequences.
                  Major General Phillips in his letter in consequence of your
                     orders proposes an interview between himself and General Lincoln or some other
                     Officer for the settlement of the intended exchanges, but as the business is I
                     apprehend too simple and too desireable on both sides to admit of difficulty, I
                     think the meeting of the Commissaries will answer every purpose—I shall extend
                     the instructions given to mine to your last proposition in favour of Major
                     Generals Phillips and Reidesel with their families. I am Sir Your Most Obedient
                     humble servant
                  
                     Go: Washington
                     
                  
               